En este pleito sobre nulidad de escritura de compra-venta, la demandante alega que es dueña de cierta finca ur-bana situada en Ponce y si bien aparece una escritura de venta de dicha casa a la demandada, es lo cierto que nunca se realizó la venta siendo esa escritura fraudulenta. Se Ce-lebró el juicio y la corte ha resuelto el caso en contra del demandante. Solo está envuelta en este recurso la aprecia-ción de la prueba por parte del tribunal sentenciador y ha-biéndola revisado no encontramos los elementos de pasión, prejuicio o parcialidad o de grave error y por tanto la de-cisión del juez sentenciador debe aceptarse por esta corte. Debe confirmarse la sentencia apelada.
El Jtjez Peesidente Se. del Tobo, emitió la opinión del tribunal.